Citation Nr: 0111489	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  95-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
secondary to service-connected pancreatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
October 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  Subsequently, the case was transferred 
to the RO in Houston, Texas.  

The case was previously before the Board in May 1997, at 
which time it was remanded for additional development.  In 
September 1999, the Board denied an increased rating for 
pancreatitis and remanded the issue of secondary service 
connection for diabetes mellitus.  The case is again before 
the Board for final appellate review.  The Board is obligated 
by law to ensure that the RO complies with its directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that in January 2001 the veteran's 
representative submitted additional medical evidence 
pertinent to the matter on appeal but waived entitlement to 
RO consideration prior to appellate review.  Therefore, the 
Board finds no due process problem.  38 C.F.R. § 20.1304 
(2000).

In February 2001, the veteran's claim was referred for a 
medical opinion by an independent medical expert (IME) 
pursuant to 38 U.S.C.A. § 7109 (West 1991).  In March 2001, 
the expert medical opinion was received and was referred to 
the veteran through his representative for review and the 
submission of any additional evidence or argument.  38 C.F.R. 
§ 20.1304(c) (2000).  In April 2001, the veteran's 
representative presented additional written argument.  

The Board notes that a June 1978 rating decision refers to 
the veteran's service medical records.  However, a review of 
the record does not show that the service medical records are 
currently a part of the claims files.  The RO should take all 
appropriate action to locate the veteran's service medical 
records and associate them with the claims file.  

As the veteran does not claim entitlement to "direct" service 
connection (that is, that the disorder had its onset during 
active service or within a presumptive period), this decision 
is limited to the issue of entitlement to secondary service 
connection.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition has been obtained and the available medical 
evidence is sufficient for an adequate determination of the 
matter on appeal.

3.  Persuasive medical evidence demonstrates the veteran's 
diabetes mellitus is not proximately due to his service-
connected pancreatitis.  


CONCLUSION OF LAW

The veteran's diabetes mellitus is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  In addition, in claims for disability 
compensation VA is required to provide medical examinations 
or obtain medical opinions when necessary for an adequate 
decision.  

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
claim and has made reasonable efforts to obtain all records 
identified and authorized by the claimant.  The Board further 
finds that the November 1997, October 1998, and November 1999 
supplemental statements of the case adequately notified the 
veteran of the efforts taken to obtain relevant records and 
of the future action to be taken by VA.  

Although the veteran's service medical records, which were 
apparently of record at the time of a June 1978 rating 
decision, are not included in the claims file, the Board 
finds that those records are not pertinent to the present 
matter on appeal as the issue involves service connection on 
a secondary basis.  Therefore, the Board finds that the 
absence of these records does not prevent disposition of this 
appeal.  

The Board notes that the veteran received a VA medical 
examination and that medical opinions necessary for an 
adequate determination of the matter on appeal have been 
obtained.  Therefore, the Board finds that VA has met the 
notice and duty to assist provisions contained in the new 
law.  In light of the notice and development action provided 
in this case, the Board also finds it would not be 
prejudicial to the veteran to issue a decision at this time.  
But see Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Factual Background

A rating decision dated in June 1978 granted service 
connection for acute pancreatitis, claimed as a stomach 
condition.  A 10 percent disability rating was assigned 
effective from October 1977.  

VA medical records dated in February 1987 show the veteran 
reported a 5-month history of non-insulin-dependent diabetes 
mellitus.  Records also show the veteran was hospitalized at 
a VA facility from May to June 1988 and from October to 
November 1988.  The final diagnoses included non-insulin-
dependent diabetes mellitus.  No opinion as to etiology was 
provided.  Subsequent VA and private treatment records 
reported diagnoses of diabetes mellitus, later noted to be 
insulin-dependent, without opinion as to etiology.

A November 1997 rating decision increased the veteran's 
disability rating for pancreatitis to 30 percent.  An 
effective date from February 1992 was assigned.  

In June 1998 the veteran underwent a VA compensation and 
pension examination.  The examiner, a VA staff physician, 
noted that the veteran's diabetes was not shown until the 
early to mid 1980's, long after service, and after at least 
5, possibly 9, years of recurrent alcoholic-related 
pancreatitis.  It was the examiner's opinion that it was much 
more likely that the veteran's diabetes was etiologically 
related to his genetic disposition and not at all to the mild 
pancreatitis during active service.  It was further noted 
that the veteran's continued heavy binge drinking was the 
cause of his pancreatitis and may have contributed to the 
final expression of pancreatitic diabetes.  

In a June 1998 supplemental medical opinion the examiner 
noted evidence in the veteran's claims file revealed an 
initial elevated glucose level in 1982 and noted that the 
veteran had a very strong family background for diabetes 
(father and brother).  The examiner concluded that it was not 
as likely as not that the veteran's diabetes mellitus was 
caused by pancreatitis.  He further noted that pancreatitis 
of alcoholic origin did not commonly lead to diabetes as it 
may more commonly from other causes.  The examiner stated the 
veteran's origin, symptoms, and generally mild diabetes 
mellitus fit an environmental etiology of "Caribbean or 
Jamaican" diabetes mellitus, which typically had its onset 
in the 20's, and may have a genetic component.  

The examiner further stated that while causation from alcohol 
and attendant pancreatitis was not likely in this case, it 
was very likely that pancreatitis played some contributory 
role in expressing the veteran's underlying inherent tendency 
to clinical diabetes.  He opined that pancreatitis should not 
be considered to have aggravated the veteran's diabetes, but 
to have hastened its expression by accelerating the loss of 
some islet cell function.  He stated it was not possible to 
estimate what that contribution had been, but that it was 
probably a modest, minority contributor.  

The veteran's representative obtained a medical opinion on behalf 
of the veteran in November 2000 from the director of the 
Department of Occupational Health at the Washington Hospital 
Center.  The private physician noted that the claims file had 
been reviewed and provided an opinion stating that any process 
that diffusely injured the pancreas could cause diabetes.  It was 
noted, however, that damage to the pancreas must be extensive for 
diabetes to occur.  

The private physician also stated that chronic pancreatitis could 
play a role in the development of diabetes mellitus by affecting 
pancreatic islet cell function but that it was difficult to 
predict the extent of injury that occurred as a result of the 
veteran's repeated episodes of pancreatitis.  A conclusion was 
provided stating that it was as likely as not that the veteran's 
diabetes mellitus was caused by his service-connected 
pancreatitis.  

In March 2001 the Board obtained an independent medical 
opinion from an Associate Professor of Internal Medicine from 
the Wright State University School of Medicine.  The 
professor/doctor described his qualifications and experience 
as a board-certified internist and as a pediatrician with 
research experience in the diagnosis and management of 
diabetes in patients with chronic pancreatic disease.  It was 
noted that the young age of the veteran, a body mass index 
below an overweight threshold, and a normal lipid profile 
were more consistent with the Type 2 diabetes described in 
Afro-Caribbean Diabetes.  

In response to the question as to whether it was as likely as 
not that the veteran's diabetes mellitus was caused by his 
service-connected pancreatitis the professor stated that 
anatomical correlates and the additional use of alcohol may 
have hastened the veteran's onset of pancreatitis but that he 
was predisposed to developing diabetes by genetic 
determinates linked to ethnicity.  The professor further 
stated that it was significant that the record lacked 
evidence of malabsorption due to chronic pancreatitis or 
laboratory test findings that revealed extensive pancreatic 
insufficiency.

It was noted that in making a clinical comparison to cystic 
fibrosis patients who have near total loss of pancreatic 
function, it would be expected that the contribution of 
pancreatic disease to the development of diabetes would be 
less in Afro-Caribbean Diabetes than the 11 percent 
prevalence reported in cystic fibrosis patients with 
pancreatic insufficiency.  The professor noted that the irony 
in this case was that the veteran's use of alcohol may have 
in fact delayed the onset of diabetes for which he was more 
than likely predisposed based upon his ethnicity and family 
history.

Criteria

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2000).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit Court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

Analysis

In this case, the veteran specifically claims his diabetes 
mellitus was caused by his service-connected pancreatitis.  
The record demonstrates the veteran is presently service-
connected for pancreatitis and competent medical evidence 
shows a present diagnosis of diabetes mellitus.  Therefore, 
the etiological relationship between the veteran's diabetes 
and his service-connected disability is determinative in this 
appeal.  In this, and in other cases, only independent 
medical evidence may be considered to support Board findings.  
The Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  However, it is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors, such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

The pertinent medical evidence of record includes a June 1998 
opinion from a VA staff physician stating that while it was 
much more likely that the veteran's diabetes was genetically 
related and that his drinking and subsequent development of 
pancreatitis may have contributed to the final expression of 
pancreatitic diabetes.  In a June 1998 opinion the examiner 
concluded that it was not as likely as not that the veteran's 
diabetes mellitus was caused by pancreatitis.  It was noted 
that pancreatitis of alcoholic origin did not commonly lead 
to diabetes; however, it was also noted that it was very 
likely that pancreatitis played some contributory role in 
expressing the veteran's underlying inherent tendency to 
clinical diabetes.  

In a November 2000 opinion the director of the Department of 
Occupational Health at the Washington Hospital Center stated that 
any process that diffusely injured the pancreas could cause 
diabetes.  The private physician qualified that statement by 
noting that damage to the pancreas must be extensive for diabetes 
to occur, but concluded that it was as likely as not that the 
veteran's diabetes mellitus was caused by his service-connected 
pancreatitis.  

In a March 2001 independent medical opinion an Associate 
Professor of Internal Medicine from the Wright State 
University School of Medicine noted that the young age of the 
veteran, a body mass index below an overweight threshold, and 
a normal lipid profile were more consistent with the Type 2 
diabetes described in Afro-Caribbean Diabetes.  The professor 
found, in essence, that the contribution of pancreatic 
disease to the development of the veteran's Afro-Caribbean 
Diabetes was statistically unlikely (less than 11 percent).  

The professor also acknowledged that diabetes mellitus could 
develop as a result of pancreatitis, as had been stated in 
the prior medical opinions, but found the evidence in this 
case demonstrated the veteran's diabetes mellitus was not due 
to his pancreatitis or alcohol abuse.  The professor also 
found it was significant that the veteran's laboratory 
testing did not reveal extensive pancreatic insufficiency 
necessary for pancreatitic diabetes.

Based upon all the evidence of record, the Board finds the 
March 2001 independent medical opinion is persuasive and of 
highest probative value.  Although the private and VA staff 
physicians' opinions are competent, the Board finds the 
professor's demonstrated expertise in this matter warrants 
greater evidentiary weight.  Specifically, his research 
experience in the diagnosis and management of diabetes in 
patients with chronic pancreatic disease indicates a greater 
level of expertise.  The Board also finds that the 
professor's opinion was supported by discussion of 
statistical probabilities, the personal characteristics of 
this specific veteran, and also upon the lack of significant 
medical evidence or laboratory findings.  Some or all of 
these factors were lacking in the 1998 and 2000 opinions.  
Therefore, the opinion from the IME, which does not find that 
secondary service connection is warranted under any theory of 
entitlement, outweighs the other opinions, and the Board must 
conclude that the secondary service connection is not in 
order for the veteran's diabetes mellitus.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to service connection for diabetes mellitus, 
secondary to service-connected pancreatitis, is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

